ORDER
PER CURIAM.
On consideration of the Motion of the Secretary to Amend the Opinion of August 26, 1983 [716 F.2d 56] and of the responsive pleadings filed with respect thereto, it is
ORDERED by the court that the motion is granted, and the opinion of August 26, 1983 is amended as follows:

At page 67, the new paragraph:

Beginning at line 22, delete the following two sentences:
It would be anomalous indeed if Congress did not also intend to make compliance with the regulations a condition of obtaining direct annual contributions under 42 U.S.C. § 1437c (1976). We have previously recognized that these contributions are an important tool in coercing local housing agencies’ compliance with federally mandated conditions. See Knox Hill Tenant Council v. Washington, 448 F.2d 1045, 1048 (D.C.Cir.1971).

At page 67:

Beginning at line 17, delete the following sentence:
Further, it is the duty of the Department under the Contract to ensure that the Authority keeps its promises or forfeits its right to annual contributions.